         Case 1:21-cv-00931-JLT Document 9 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY HOWARD,                                 Case No. 1:21-cv-00931-JLT (PC)
12                     Plaintiff,                  ORDER DISREGARDING MOTION TO
                                                   PROCEED IN FORMA PAUPERIS
13          v.                                     AS MOOT
14   KERN COUNTY LERDO FACILITY                    (Doc. 8)
     MEDICAL CHIEF, et al.,
15
                       Defendants.
16

17

18          On July 19, 2021, Plaintiff filed a motion to proceed in forma pauperis. (Doc. 8.) Given

19   that the Court granted Plaintiff’s previous motion to proceed in forma pauperis on June 21, 2021

20   (Doc. 6), the Court DISREGARDS the present motion (Doc. 8) is as moot.

21
     IT IS SO ORDERED.
22

23      Dated:    July 29, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
